DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2019, 6/18/2020, 8/25/2020, and 7/2/2021 are in compliance with the provisions of 37 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "transmission unit" and "reception unit", as recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Objections
Claim 6 is objected to because of the following informalities:  
The Examiner recommends amending the limitation that recites “a portion to be welded to weld a base material” to positively claim which element “a portion” is referring to improve clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, “part”, in claim 6, is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., first feeding) and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., feeds the welding wire to the intermediate wire feeding source).  A review of the specification found details regarding the corresponding structure is 
In addition, “part”, in claim 6, is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., second feeding) and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., feeds the welding wire to the welding torch).  A review of the specification found details regarding the corresponding structure is contained within paragraph [0043] of the published specification, which states “second feeding part 42 has a pair of rollers that are opposed to each other at positions where the welding wire W may be held between them, and the rollers are rotated so as to pull out the welding wire W from the intermediate wire feeding source 41 and feeds the pulled-out welding wire W to the welding torch 13”.  As it appears that the pair of rollers are performing the 
Additionally, “unit”, in claim 6, is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., feed control), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., controls feeding speed of welding wire).  A review of the specification failed to provide details regarding the structure that corresponds with the recited “feed control unit”.
Additionally, “unit”, in claim 7, is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., first and second control), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., controls speed of feeding by the respective first and second parts).  A review of the specification failed to provide details regarding the structure that corresponds with the recited “first control unit” and “second control unit”.
i.e., transmission), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., transmits speed information indicating the feeding speed of the second feeding part).  A review of the specification failed to provide details regarding the structure that corresponds with the recited “transmission unit”.
Furthermore, “unit”, in claim 7, is a term used as a substitute for “means” that is a generic placeholder for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., reception), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure that performs the recited function (i.e., receives speed information transmitted from the second power supply).  A review of the specification failed to provide details regarding the structure that corresponds with the recited “reception unit”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
Additionally, Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Regarding claim 6, the limitation that recites “consumable electrode type” is interpreted to read on the subject matter contained within paragraph [0037] of the published specification.  Specifically, cited paragraph states that the “welding wire … functions as a consumable electrode”.  Therefore, the Examiner interprets the consumable electrode to be referring to the welding wire.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, limitation “feed control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of the specification failed to provide details regarding the structure that corresponds with the recited “feed control unit”.  For example, paragraphs [0062]-[0063] of the published specification states that the feed control unit controls the feeding speed of the welding wire without disclosing the structure that performs this function.  In the situation where the specification fails to provide details for an element interpreted under 35 U.S.C. 112(f), a corresponding rejection of said element under 35 U.S.C. 112(a) is appropriate.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “feed control unit”, “first control unit”, “second control unit”, “transmission unit”, and “reception unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of the specification failed to provide details regarding the structure that corresponds with the recited “feed control unit”, "first control unit", "second control unit", "transmission unit", and "reception unit".  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The term "temporarily" in claim 6 is a relative term which renders the claim indefinite.  The term "temporarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 6, the limitation that recites “a power supply device that supplies welding current to welding wire to be fed to a base material by the wire feeding device” is unclear.  Specifically, it is unclear if “a base material” is referring to the previously introduced base material, or a different claim element.

Double Patenting
Claim 6 of this application is patentably indistinct from claims 1 and 9 of Application No. 16250577 (hereinafter Kawai). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16250577 (hereinafter Kawai). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Limitations from the instant application
Limitations from copending Kawai
A wire feeding device that feeds welding wire from a wire feeding source to a welding torch
A wire feeding device that feeds welding wire from a wire source to a welding torch

A wire buffer that is configured to temporarily accommodate the welding wire fed from the wire source and to feed the accommodated welding wire to the welding torch
A first feeding part that feeds the welding wire of the wire feeding source to the intermediate wire feeding source
A first feeder having a pair of rollers that are opposed to each other and configured to feeds the welding wire from the wire source to the wire buffer
A second feeding part that feeds the welding wire stored in the intermediate wire feeding source to the welding torch
A second feeder having a pair of rollers that are opposed to each other and configured to feeds the welding wire accommodated in the wire buffer to the welding torch
A feed control unit that controls feeding speed of welding wire fed by each of the first feeding part and the second feeding part
A feed control circuit configured to control speed of feeding the welding wire fed by the first feeder and the second feeder so that a predetermined amount of welding wire is accommodated in the wire buffer
An arc welding device of a consumable electrode type
An arc welding device of a consumable electrode type
The wire feeding device according to claim 1
The wire feeding device according to claim 1
A power supply device that supplies welding current to welding wire to be fed to a base material by the wire feeding device
A power supply device that feeds welding current to welding wire fed to a base material by the wire feeding device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6831251 (hereinafter Artelsmair) in view of itself.
Regarding claim 6, Artelsmair discloses an arc welding device (welding device 1, Fig. 1, reproduced below, Artelsmair) of a consumable electrode type (welding wire 13, Fig. 1, Artelsmair) that generates arc (arc 15, Fig. 1, Artelsmair) between a tip end of welding wire (welding wire 13, Fig. 1, Artelsmair) and a portion to be welded to weld a workpiece (workpiece 16, Fig. 1, Artelsmair).  The Examiner asserts that a person of ordinary skill in the art would understand, within the context of Artelsmair, that a workpiece would inherently contain a base material.

    PNG
    media_image1.png
    293
    430
    media_image1.png
    Greyscale

Further, Artelsmair discloses the wire feeding device (wire feed device 11, as shown in Fig. 1 and with additional detail in Fig. 2, reproduced below, Artelsmair) that feeds welding wire (welding wire 13, Figs. 1-2, Artelsmair) from a wire feeding source (supply reel 14, Fig. 2, Artelsmair) to a welding torch (welding torch 10, Fig. 2, Artelsmair).

    PNG
    media_image2.png
    384
    579
    media_image2.png
    Greyscale

Moreover, Artelsmair discloses an intermediate wire feeding source (internal diameter 38, Fig. 3, reproduced below, Artelsmair) that is disposed between the wire feeding source (supply reel 14, Fig. 2, Artelsmair) and the welding torch (welding torch 10, Fig. 2, Artelsmair) and is configured to Artelsmair) fed from the wire feeding source (supply reel 14, Fig. 2, Artelsmair) and to feed the stored welding wire to the welding torch (welding torch 10, Fig. 2, Artelsmair).  The time taken to eliminate the flexing or deflection of the welding wire 13 is determined to read on “temporarily store the welding wire”.

    PNG
    media_image3.png
    319
    564
    media_image3.png
    Greyscale

In addition, Artelsmair discloses a first feeding part (welding wire feeder 27, Fig. 2, Artelsmair) that feeds the welding wire (welding wire 13, Fig. 2, Artelsmair) of the wire feeding source (supply reel 14, Fig. 2, Artelsmair) to the intermediate wire feeding source (internal diameter 38, Fig. 3, Artelsmair); a second feeding part (welding wire feeder 28, Fig. 2, Artelsmair) that feeds the Artelsmair) to the welding torch (welding torch 10, Fig. 2, Artelsmair); and a feed control unit (speed regulator 40, Fig. 2, Artelsmair) that controls feeding speed of welding wire fed by each of the first feeding part and the second feeding part (“a signal representing a speed needed for a specific pre-set wire feed rate is transmitted from the speed regulator unit 40 to the welding wire feeders 27, 28”, col. , ll. 24-28, Artelsmair).
Furthermore, Artelsmair discloses a power supply device (power component 3, Fig. 2, Artelsmair) that supplies welding current to welding wire to be fed to the workpiece by the wire feeding device (“[t]he power component 3 is also connected via the welding lines 17, 18 to the welding torch 10 and via a tube to the welding wire 13 and the workpiece 16, enabling the arc 15 to be struck between the welding wire 13 and the workpiece 16”, col. 6-10, Artelsmair).  The Examiner asserts that a person of ordinary skill in the art would understand, within the context of Artelsmair, that a workpiece would inherently contain a base material.
Further, Artelsmair discloses that “the individual parts of the combinations of characterizing feature used in the individual embodiments described may be combined with other individual features from other examples of embodiments and .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Japanese Patent Application Publication No. 2013038864 (hereinafter Kaneko), translation is attached to this Office Action.
Regarding claim 7, Artelsmair discloses all of the limitations of claim 6, which claim 7 depends upon, as discussed above.  Additionally, Artelsmair discloses the power supply (power component 3, Fig. 2, Artelsmair), the feed control unit (speed regulator 40, Fig. 2, Artelsmair), controlling the speed of feeding by the first and second feeding part (“the speed of the other welding wire feeder 27 or 28 is regulated on the basis of a signal from the detector unit 39”, col. 5, ll. 60-63, Artelsmair), a transmission unit (tubular sensor 31, Fig. 3, Artelsmair) that transmits speed information indicating the feeding speed (“a feed force and a pressure force occurring in the welding wire 13 between the welding wire feeders 27, 28”, col. 5, ll. 10-14, Artelsmair) of welding wire fed by the second feeding part (welding wire feeder 28, Fig. 2, Artelsmair), a reception unit (detector unit 39, Fig. 3, Artelsmair) that receives speed information (detector unit 39 is connected to tubular sensor 31, col. , ll. 50-55, Artelsmair) transmitted from the second and first feeding part (welding wire feeders 27 and 28, Fig. 2, Artelsmair), and wherein the speed of feeding by the first feeding part (welding wire feeder 27, Fig. 2, Artelsmair) is controlled based on the speed information received by the reception unit (“the speed of the other welding wire feeder 27 or 28 is regulated on the basis of a signal from the detector unit 39”, col. 5, ll. 60-63, Artelsmair).  As Artelsmair discloses that the detector unit 39 is connected to the tubular sensor 31, it logically follows that the detector unit 39 receives speed information of welding wire feeders 27 and 28.
Moreover, Artelsmair discloses that “detector unit 39 and the controller unit 52 described above may be assume by the speed regulator unit 40 or the function of the speed regulator unit 40 may assume by the control system 4 of the welding device 1” (col. 11, ll. 47-51).
However, Artelsmair does not explicitly discloses wherein the power supply device includes a first power supply and a second power supply that are connected in parallel, a first control unit that is located at the first power supply, a second control unit that is located at the second power supply, wherein the second power supply includes a transmission unit, wherein the first power supply includes a reception unit, and wherein the first control unit controls the speed based on the speed information received by the reception unit.
Kaneko is directed toward a parallel inverter device that drives an electric motor.  Kaneko teaches that is known to connect power converters in parallel to Kaneko teaches wherein the power supply device (parallel inverter device, Title and Fig. 1, reproduced below, Kaneko) includes a first power supply (master inverter 2a, Abstract and Fig. 1, Kaneko) and a second power supply (slave inverter 2b, Abstract and Fig. 1, Kaneko) that are connected in parallel (“master inverter 2a and slave inverters 2b, 2c connected in parallel”, Abstract, Kaneko), a first control unit (control device 5a, Fig. 1, Kaneko) that is located at the first power supply (master inverter 2a, Abstract and Fig. 1, Kaneko), a second control unit (control device 5b, Fig. 1, Kaneko) that is located at the second power supply (slave inverter 2b, Abstract and Fig. 1, Kaneko), wherein the second power supply (slave inverter 2b, Abstract and Fig. 1, Kaneko) includes a transmission unit (control unit 5b, Fig. 1, Kaneko), wherein the first power supply (master inverter 2a, Abstract and Fig. 1, Kaneko) includes a reception unit (rotation speed detection unit 11, Fig. 1, Kaneko), and wherein the first control unit (control device 5a, Fig. 1, Kaneko) controls the speed based on the speed information received by the reception unit (the speed control unit 12 generates a current command for the motor 1 so that the motor speed matches the speed command, page 5, Kaneko).

    PNG
    media_image4.png
    432
    672
    media_image4.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair to incorporate the teachings of Kaneko to include the power supply device includes a first power supply and a second power supply that are connected in parallel, a first control unit that is located at the first power supply, a second control unit that is located at the second power supply, wherein the second power supply includes a transmission unit, wherein the first power supply includes a reception unit, and wherein the first control unit controls the speed based on the speed information received by the reception unit.  One skilled in the art would have been motivated to combine the references because doing so “the burden on the control device and the storage capacity of the memory are reduced, and the Kaneko, page 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761